Citation Nr: 0002386	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for post-polio syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from March 1968 
to March 1970.  VA benefits are not payable for additional 
service through June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which found that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for residuals of polio.

The disorder at issue here has been variously characterized 
since the veteran's original 1981 service connection claim.  
A March 1982 RO decision identifies a back condition and 
residuals of polio with right leg atrophy and weakness.  A 
June 1983 Board decision addressed the issues of service 
connection for a back disorder and a right leg disorder.  The 
RO has characterized the disability as service connection for 
residuals of polio or post-polio syndrome.  For reasons 
presented herein, the issue may appropriately includes 
service connection for spinal degenerative joint disease as a 
residual of post-polio syndrome.  

In August 1999 the Board requested an expert medical opinion 
from the VA's Veteran's Health Administration (VHA).  The VHA 
expert provided an opinion dated in October 1999 and a copy 
was sent to the veteran's representative in December 1999.  
In reply the veteran's representative provided an Informal 
Hearing Presentation dated in December 1999.


FINDINGS OF FACT

1.  In June 1983 the Board denied service connection for a 
back and a right leg disorder claimed as residuals of 
childhood polio which had been aggravated in service.

2.  Evidence associated with the claims file subsequent to 
the Board's June 1983 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.

3.  There is competent medical evidence causally linking the 
veteran's current spinal degenerative joint disease to his 
period of active service.  


CONCLUSIONS OF LAW

1.  The Board's June 1983 decision denying entitlement to 
service connection for a back and a right leg disorder is 
final.  38 U.S.C.A. § 7105(b) (West 1991 & Supp. 1998).

2.  New and material evidence sufficient to reopen the 
veteran's service connection claim has been submitted.  
38 U.S.C.A. §  5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran incurred spinal degenerative joint disease in 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for post-polio syndrome.  In June 1983, the Board denied 
service connection for a back and right leg disorder.  The 
denial was based upon the Board's finding that there was no 
evidence of an in-service back disorder and that there was no 
evidence of an in-service increase in the severity of the 
veteran's right leg disorder.  The Board concluded that both 
disabilities were related to poliomyelitis as a child.  The 
June 1983 decision is final.  See 38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 1998).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If VA finds evidence to be new and 
material it then determines whether the claim is well 
grounded.  Winters v. West, 12 Vet. App. 203, 206-07 (1999) 
(en banc).  VA then evaluates a well-grounded claim on the 
merits after ensuring fulfillment of the duty to assist.  
Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the Board's June 1983 
decision included service personnel and service medical 
records (SMRs) including a November 1966 pre-induction 
physical examination report noting lower right leg residuals 
of polio and a January 1971 medical history report noting 
back trouble, a discharge summary showing private 
hospitalization in February and March 1954 for residuals of 
poliomyelitis with secondary right foot valgus, an October 
1981 hospital record pertaining to a right lower extremity 
disorder and a report of a December 1981 VA exam including a 
diagnosis of residuals of poliomyelitis.  Evidence added to 
the claims file from June 1983 to March 1999 includes 
additional SMRs, private and VA examination and evaluation 
reports and treatment notes, Social Security Administration 
medical and administrative records, lay statements and a 
transcript of the veteran's Board hearing.

The additional SMRs include a May 1969 consultation sheet 
documenting the veteran's having sought in-service medical 
treatment for back pain and weakness and an undated request 
for X-rays of the veteran's lumbosacral spine with a 
provisional diagnosis of low back pain.  Additional private 
medical records include two May 1997 evaluations from private 
physicians who treated the veteran after his separation from 
service.  Both physicians diagnosed the veteran with post-
polio syndrome aggravated during service.  

This evidence is new and material because it is neither 
cumulative nor redundant of previously submitted materials 
and because it purports to provide necessary elements of the 
veteran's claim -- heretofore missing evidence of an in-
service lower back disorder and medical evidence of in-
service aggravation of post-polio syndrome.  With the 
submission of new and material evidence, the veteran's claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Board further finds that the new and material evidence is 
sufficient to render the claim plausible and capable of 
substantiation.  Therefore, the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498, 505-06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) 
(per curiam).

Service connection

Upon reopening the veteran's claim and finding it to be well 
grounded, the next step in the Board's analysis is to 
evaluate the claim for service connection on the merits.  
38 U.S.C.A. § 5107; Winters v. West, 12 Vet. App. at 206-07.  
The Board finds that the VA has fulfilled the duty to assist 
the veteran develop this claim and that the evidence of 
record is sufficient to support an equitable decision in this 
appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a chronic disorder is shown in 
service or during an applicable presumptive period, 
subsequent manifestations of the same disorder at a later 
time, however remote, may be service connected unless clearly 
attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service or during an applicable presumptive 
period is not chronic or where a chronicity diagnosis is 
questionable.  Id.  Service connection is also appropriate 
for a disorder diagnosed after discharge when evidence 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  Finally, the Board must determine whether 
the evidence supports the claim or is in relative equipoise.  
The veteran prevails in either case.  However, service 
connection is not appropriate where the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).

The veteran's repeated complaints of lower back and right leg 
discomfort and dysfunction after service is well-documented.  
However, the record also reflects apparent inconsistent 
diagnoses from physicians who have examined the veteran's 
back and right leg.  For example, SMRs include diagnoses of 
right leg muscle atrophy secondary to childhood polio and low 
back pain.  A VA physician who provided a neurological 
examination in December 1981 diagnosed cerebral palsy with 
low back syndrome.  

In treatment notes from January 1982 to November 1983, a 
private physician diagnosed a structural imbalance.  Private 
examination reports from July 1992 to February 1995 diagnosed 
back and right leg pain possibly resulting from occult 
lumbosacral radiculopathy or to recurrent polio.  Private 
electromyography from the same period reportedly found no 
evidence of acute radicular changes or of recurrent polio.  A 
March 1993 magnetic resonance imaging examination disclosed 
degenerative changes of the lumbar spine and a 
contemporaneous myelogram disclosed slight bulging of a 
lumbar disc.  In July 1995 a physician who examined the 
veteran for the Social Security Administration found him to 
have been totally disabled, in large part, because of 
diagnosed chronic low back pain with secondary neuropathy and 
post-polio syndrome.  

A report of a May 1996 VA examination for spinal diseases and 
injuries diagnosed polio syndrome and polio with possible 
right lumbar spine pain and definite right lower extremity 
atrophy and weakness attributable, at least in part, to the 
veteran's period of active service.  Diagnoses following a 
contemporaneous VA spinal examination included polio and 
possible post-polio syndrome, lumbar pain and disc disease 
although X-rays showed a normal lumbosacral spine.  As noted 
above, in May 1997 private physicians who treated the veteran 
diagnosed post-polio syndrome aggravated by the veteran's 
service.

In an October 1996 written statement and in his March 1999 
Board testimony, the veteran stated that prior to service he 
had worn a right leg brace and a special shoe to counter the 
chronic effects of childhood polio.  Once inducted, however, 
the Army permitted him to wear only ill-fitting regulation 
boots and did not permit him to wear his brace.  The veteran 
further stated that the rigors of basic training and active 
service as a tank crewmember without proper footwear and leg 
support caused him considerable lower back and right leg 
pain.  He was provided with no in-service medication for his 
discomfort.  Immediately after his separation from service 
the veteran was provided with medication, leg braces and 
several different shoe lifts.  In a May 1996 statement, the 
veteran's wife stated that upon separation from service he 
had right leg and lower back pain that had become 
increasingly debilitating over the years.

The complexity of the issues presented prompted the Board to 
request an expert medical opinion .  Such medical opinion 
from the VHA is permitted when the medical complexity or 
controversy in a particular case so warrants.  38 U.S.C.A. §§ 
5107(a), 7109; 38 C.F.R. § 20.901(a), (d); Perry v. Brown, 9 
Vet. App. 2, 6 (1996).  The expert who reviewed the claims 
file and provided a report to the Board was Paula R. Clemens, 
M.D., a physician with the VA Pittsburgh Health Care System.

Dr. Clemens noted that in the usual case, the residual 
effects of even a severe case of polio are fixed at least by 
one year after the acute infection.  She reported that her 
review of the record evidence led to the conclusion that the 
veteran probably did not have post-polio syndrome and even if 
he did have post-polio syndrome, given the nature of that 
disorder "it would not seem logical to suggest that the 
residuals of poliomyelitis would have increased in severity 
during his service period." Nevertheless, Dr. Clemens opined 
that was likely that neuromuscular weakness due to polio 
contributed to the onset of spinal degenerative joint 
disease.  Dr. Clemens noted that the veteran was subjected to 
the full physical activity of basic training and active duty 
without benefit of the right leg brace he had previously 
worn, and it was possible this activity could have so 
weakened the veteran that the physical stress of basic 
training and active duty "contributed to the accelerated 
onset of spinal degenerative joint disease" and "to his 
development of back and limb pain subsequently."  

Notwithstanding equivocal evidence of the veteran's current 
diagnosis, the Board finds Dr. Clemens' opinion as to a 
possible causal link between service and current spinal 
degenerative joint disease to be persuasive given evidence 
showing continuity of the veteran's lower back and right leg 
complaints.  The Board adopts the VHA medical opinion by Dr. 
Clemens.  In consideration of the entire record, the Board 
finds that this opinion is sufficient to satisfy the 
statutory requirement of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence which appears to support the veteran's 
position.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 97-1948 (U.S. Vet. App., Dec. 29, 1999).  In this case, 
however, Dr. Clemens has provided an opinion linking the 
veteran's complaints to spinal degenerative joint disease 
and, in turn, that condition indirectly to service even 
though her opinion does not support a conclusion that any 
residuals of polio prior to service were chronically 
aggravated by service.  As to spinal degenerative joint 
disease, however, the Board finds the evidence presented to 
be in equipoise.  Dr. Clemens has reported that evidence of 
degenerative joint disease is found in radiologic studies of 
the veteran's spine.  Resolving reasonable doubt in the 
veteran's favor, service connection for spinal degenerative 
joint disease is warranted and to this extent the appeal is 
granted.  See 38 U.S.C.A. § 5107(b); Massey v. Brown, 7 Vet. 
App. 204, 206- 207 (1994); Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for spinal degenerative joint disease is 
granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

